 Case 2:19-bk-24804-VZ    Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14   Desc
                           Main Document    Page 1 of 10


1    EPIQ CORPORATE RESTRUCTURING, LLC
     Attn: Emily Young
2    777 Third Avenue, 12th Floor
     New York NY, 10017
3
     Phone: (646) 282-2500
4    Fax: (646) 282-2501
     Email: ProjectR@epiqglobal.com
5    Debtor’s Noticing and Claims Agent
6

7

8

9

10

11                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA
12
                               LOS ANGELES DIVISION
13   IN RE                                    )   CASE NO.: 2:19-BK-24804-VZ
14                                            )   (FORMERLY 19-12220 (KBO) IN THE
     YUETING JIA                              )   DISTRICT OF DELAWARE)
15                                            )
                   DEBTOR,                    )   Chapter 11
16                                            )
                                              )   PROOF OF SERVICE OF:
17
                                              )   DEBTOR’S AMENDED MOTION TO
18                                            )   RETAIN PQBDN LLC AS
                                              )   FINANCIALADVISOR NUNC PRO
19                                            )   TUNC TO NOVEMBER 17, 2019
                                              )   [Docket No. 289]
20                                            )
                                              )   SUPPLEMENTAL DECLARATION
21
                                              )   OF SUZZANNE UHLAND IN
22                                            )   SUPPORT OF DEBTOR’S
                                              )   APPLICATION PURSUANT TO
23                                            )   SECTION 327(e) OF THE
                                              )   BANKRUPTCY CODE, RULE 2014
24                                            )   OF THE FEDERAL RULES OF
                                              )   BANKRUPTCY PROCEDURE, AND
25
                                              )   LOCAL RULE 2014-1 FOR AN
26                                            )   ORDER AUTHORIZING THE
                                              )   RETENTION AND EMPLOYMENT
27                                            )   OF O’MELVENY & MYERS LLP, AS
                                              )   SPECIAL CORPORATE,
28                                            )   LITIGATION, AND
                                              )   INTERNATIONAL COUNSEL TO
                                              )   THE DEBTOR NUNC PRO TUNC TO
 Case 2:19-bk-24804-VZ   Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14   Desc
                          Main Document    Page 2 of 10

                                             )   THE PETITION DATE [Docket No.
1                                            )   290]
                                             )
2                                            )   SUPPLEMENTAL DECLARATION
                                             )   OF ROBERT MOON IN SUPPORT OF
3
                                             )   DEBTOR’S AMENDED MOTION TO
4                                            )   RETAIN PQBDN LLC AS
                                             )   FINANCIAL ADVISOR NUNC PRO
5                                            )   TUNC TO NOVEMBER 17, 2019
                                             )   [Docket No. 291]
6                                            )
                                             )   SUPPLEMENTAL DECLARATION
7
                                             )   OF RICHARD M. PACHULSKI TO
8                                            )   DEBTOR’S APPLICATION
                                             )   PURSUANT TO SECTION 327(a)
9                                            )   OF THE BANKRUPTCY CODE, RULE
                                             )   2014 OF THE FEDERAL RULES OF
10                                           )   BANKRUPTCY PROCEDURE AND
11                                           )   LOCAL RULE 2014-1 FOR
                                             )   AUTHORIZATION TO EMPLOY AND
12                                           )   RETAIN PACHULSKI STANG ZIEHL
                                             )   & JONES LLP AS COUNSEL FOR
13                                           )   THE DEBTOR AND DEBTOR IN
                                             )   POSSESSION NUNC PRO TUNC TO
14                                           )   THE PETITION DATE [Docket No.
15                                           )   292]
                                             )
16                                           )   NOTICE OF HEARINGS RE:
                                             )   1. DEBTOR’S APPLICATION FOR
17                                           )   AUTHORIZATION TO EMPLOY AND
                                             )   RETAIN PACHULSKI STANG ZIEHL
18                                           )   & JONES LLP AS COUNSEL FOR
19                                           )   THE DEBTOR AND DEBTOR IN
                                             )   POSSESSION NUNC PRO TUNC TO
20                                           )   THE PETITION DATE [Docket No.
                                             )   18]; 2. DEBTOR’S APPLICATION
21                                           )   FOR AN ORDER AUTHORIZING
                                             )   THE RETENTION AND
22
                                             )   EMPLOYMENT OF O’MELVENY &
23                                           )   MYERS LLP, AS SPECIAL
                                             )   CORPORATE, LITIGATION, AND
24                                           )   INTERNATIONAL COUNSEL TO
                                             )   THE DEBTOR NUNC PRO TUNC TO
25                                           )   THE PETITION DATE [Docket No.
                                             )   90]; 3. DEBTOR’S MOTION FOR
26
                                             )   ENTRY OF AN ORDER
27                                           )   AUTHORIZING ROBERT MOON TO
                                             )   ACT AS FOREIGN
28                                           )   REPRESENTATIVE PURSUANT TO
                                             )   SECTION 1505 OF THE
                                             )   BANKRUPTCY CODE [Docket No.
 Case 2:19-bk-24804-VZ                 Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14                                      Desc
                                        Main Document    Page 3 of 10

                                                                          )   105]; and 4. DEBTOR’S AMENDED
1                                                                         )   MOTION TO RETAIN PQBDN LLC
                                                                          )   AS FINANCIAL ADVISOR NUNC
2                                                                         )   PRO TUNC TO NOVEMBER 17,
                                                                          )   2019 [Docket No. 293]
3
                                                                          )
4                                                                         )   STIPULATION TO EXTEND
                                                                          )   DEADLINE PURSUANT TO FED. R.
5                                                                         )   BANKR. P. 4007(C) AS TO LIUHUAN
                                                                          )   SHAN [Docket No. 294]
6                                                                         )
                                                                              JUDGE: HON. VINCENT P. ZURZOLO
7
                                        PROOF OF SERVICE OF DOCUMENT
8
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
9    business address is:
10
     777 Third Avenue, 12th Floor, New York, NY 10017
11
     True and correct copies of the foregoing documents entitled (specify):
12
        See Attached Affidavit of Service
13
     will be served or was served (a) on the judge in chambers in the form and manner required by
14   LBR 5005-2(d); and (b) in the manner stated below:

15   1. SERVED BY UNITED STATES MAIL:
     On February 5, 2020, I attest that Epiq Corporate Restructuring, LLC (“Epiq”) served the
16   following persons and/or entities at the last known addresses in this bankruptcy case or
     adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
17   United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
     here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
18   after the document is filed.

19             See attached Affidavit of Service

20                       Service information continued on attached page

21   2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
     TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
22   F.R.Civ.P. 5 and/or controlling LBR, on February 5, 2020, I attest that Epiq served the
     following persons and/or entities by personal delivery, overnight mail service, or (for those
23   who consented in writing to such service method), by facsimile transmission and/or email as
     follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
24   mail to, the judge will be completed no later than 24 hours after the document is filed.

25                       Service information continued on attached page

26   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
27
      2/5/2020                  Emily Young                                             /s/ Emily Young
28    Date                         Printed Name                                         Signature

     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 Case 2:19-bk-24804-VZ        Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14               Desc
                               Main Document    Page 4 of 10

     June 2012                                                           F 9013-3.1.PROOF.SERVICE
1                                     AFFIDAVIT OF SERVICE
2

3    STATE OF NEW YORK  )
                        ) ss
4    COUNTY OF NEW YORK )

5
     I, Emily Young, declare the following under penalty of perjury under the laws of the United
6    States of America:
7
         1. I am a Senior Consultant with Epiq Corporate Restructuring, LLC (“Epiq”), the Claims
8           and Noticing Agent for the Debtor in the above-captioned proceeding. Our business
            address is 777 Third Avenue, 12th Floor, New York, NY 10017.
9
         2. On February 5, 2020, at the direction of Pachulski Stang Ziehl & Jones, Attorneys for
10          the Debtor, I attest that Epiq caused true and correct copies of the following documents
            to be served by first class mail on the parties identified on Exhibit A annexed hereto
11
            (Master Service List and Notice of Appearance Parties), and by email on the parties
12          identified on Exhibit B (Master Service List and Notice of Appearance Parties):

13              DEBTOR’S AMENDED MOTION TO RETAIN PQBDN LLC AS
                 FINANCIALADVISOR NUNC PRO TUNC TO NOVEMBER 17, 2019
14               [Docket No. 289]
15
                SUPPLEMENTAL DECLARATION OF SUZZANNE UHLAND IN
16               SUPPORT OF DEBTOR’S APPLICATION PURSUANT TO SECTION
                 327(e) OF THE BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL
17               RULES OF BANKRUPTCY PROCEDURE, AND LOCAL RULE 2014-1
                 FOR AN ORDER AUTHORIZING THE RETENTION AND
18               EMPLOYMENT OF O’MELVENY & MYERS LLP, AS SPECIAL
                 CORPORATE, LITIGATION, AND INTERNATIONAL COUNSEL TO
19
                 THE DEBTOR NUNC PRO TUNC TO THE PETITION DATE [Docket No.
20               290]

21              SUPPLEMENTAL DECLARATION OF ROBERT MOON IN SUPPORT OF
                 DEBTOR’S AMENDED MOTION TO RETAIN PQBDN LLC AS
22               FINANCIAL ADVISOR NUNC PRO TUNC TO NOVEMBER 17, 2019
23               [Docket No. 291]

24              SUPPLEMENTAL DECLARATION OF RICHARD M. PACHULSKI TO
                 DEBTOR’S APPLICATION PURSUANT TO SECTION 327(a) OF THE
25               BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL RULES OF
                 BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1 FOR
26
                 AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG
27               ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR AND DEBTOR
                 IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE [Docket
28               No. 292]
 Case 2:19-bk-24804-VZ                 Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14                                      Desc
                                        Main Document    Page 5 of 10

                   NOTICE OF HEARINGS RE: 1. DEBTOR’S APPLICATION FOR
1                   AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG
                    ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR AND DEBTOR
2                   IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE [Docket
                    No. 18]; 2. DEBTOR’S APPLICATION FOR AN ORDER AUTHORIZING
3
                    THE RETENTION AND EMPLOYMENT OF O’MELVENY & MYERS
4                   LLP, AS SPECIAL CORPORATE, LITIGATION, AND INTERNATIONAL
                    COUNSEL TO THE DEBTOR NUNC PRO TUNC TO THE PETITION
5                   DATE [Docket No. 90]; 3. DEBTOR’S MOTION FOR ENTRY OF AN
                    ORDER AUTHORIZING ROBERT MOON TO ACT AS FOREIGN
6                   REPRESENTATIVE PURSUANT TO SECTION 1505 OF THE
7                   BANKRUPTCY CODE [Docket No. 105]; and 4. DEBTOR’S AMENDED
                    MOTION TO RETAIN PQBDN LLC AS FINANCIAL ADVISOR NUNC
8                   PRO TUNC TO NOVEMBER 17, 2019 [Docket No. 293]

9                  STIPULATION TO EXTEND DEADLINE PURSUANT TO FED. R.
                    BANKR. P. 4007(C) AS TO LIUHUAN SHAN [Docket No. 294]
10

11                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
Case 2:19-bk-24804-VZ   Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14   Desc
                         Main Document    Page 6 of 10




                               EXHIBIT A
                                                    Yueting Jia
          Case 2:19-bk-24804-VZ       Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14
                                               Service List
                                                                                                     Desc
                                       Main Document     Page 7 of 10
Claim Name                            Address Information
AUSTRIA LEGAL, LLC                    COUNEL TO (THE CLIENTS) ATTN: MATTHEW P. AUSTRIA 1007 N. ORANGE STREET, 4TH
                                      FLOOR WILMINGTON DE 19801
BALLON STOLL BADER & NADLER PC        COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                      NEW YORK NY 10019
DELAWARE SECRETARY OF STATE           DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                      DE 19903
DELAWARE SECRETARY OF THE TREASURY    ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                      DOVER DE 19904
DENTONS US LLP                        COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II, ESQ,JINSHU
                                      "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA 90017-5704
DORSEY & WHITNEY (DELAWARE) LLP       COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300 DELAWARE
                                      AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                      JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                      10019
DORSEY & WHITNEY LLP                  COUNSEL TO: ALEXANDRA KRASOVEC 600 ANTON BLVD., STE. 2000 COSTA MESA CA 92626
GRANDALL & PARTNERS CONSULTING LLC    COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                      YORK NY 10019
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LAW OFFICES OF DAVID W. MEADOWS       DAVID W. MEADOWS 1801 CENTURY PARK EAST, SUITE 1235 LOS ANGELES CA 90067
LOWENTEIN SANDLER LLP                 COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                      ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                      ROSELAND NJ 07068
MORRIS JAMES LLP                      COUNSEL TO WEIDONG ZHU ATTN: BRYA M.KEILSON ESQ. 500 DELAWARE AVENUE, SUITE
                                      1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CHINA CONSUMER CAPTAL FUND II ATTN: BRYA M. KEILSON, ESQ. 500
                                      DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO NINGBO HANGZHOU BAY NEW AREA LERAN INVESTMENT MANAGEMENT
                                      PARTNERSHIP ATTN: BRYA M. KEILSON, ESQ. 500 DELAWARE AVENUE, SUITE 1500
                                      WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CAHIN SOFT GROWING INVESTMENT (WUXI) PARTNERSHIP ATTN: BRYA
                                      K.KEILSON, ESQ 500 DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO LINFEN INVESTMENT GROUP, LTD ATTN: BRYA KEILSON, ESQ.` 500 DELAWARE
                                      AVENUE, SUITE 1500 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE   ATTN: KELLY L. MORRISON 915 WILSHIRE BLVD., STE 1850 LOS ANGELES CA 90017
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: JEFF W. DULBERG 10100 SANTA MONICA BLFD, 13TH FLR LOS ANGELES CA 90067
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: MAHAR S. PAGAY 10100 SANTA MONICA BLVD. 13TH FLOOR LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN:   TANYA BEHNAM 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN: RANDYE B. SOREF 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POTTER ANDERSON & CORROON LLP         COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                      SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                      WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION    NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                      SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION    ATTN: BANKRUPTCY COUNSEL 444 SOUTH FLOWER STREET, SUITE 900 LOS ANGELES CA
                                      90071-9591
SECURITIES AND EXCHANGE COMMMISSION   100 F STREET, NE WASHINGTON DC 20549
SEITZ, VAN CGTROP & GREEN , P.A.      COUNSEL TO HANS SAN JOSE ATTN: JARED T. GREEN 222 DELAWARE AVENUE, SUITE 1500
                                      WILMINGTON DE 19801
THE ROSNERS LAW GROUP                 COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.;
                                      ZHAO (RUBY) LIU, ESQ. 824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                 ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 2
                                           Yueting Jia
        Case 2:19-bk-24804-VZ   Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14
                                         Service List
                                                                                   Desc
                                 Main Document     Page 8 of 10
Claim Name                      Address Information



                        Total Creditor count 30
Case 2:19-bk-24804-VZ   Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14   Desc
                         Main Document    Page 9 of 10




                               EXHIBIT B
Case 2:19-bk-24804-VZ    Doc 303 Filed 02/05/20 Entered 02/05/20 20:59:14   Desc
                          Main Document     Page 10 of 10
                       YUETING JIA – Case No. 19-12220 (KBO)
                         Electronic Mail Master Service List

abehlmann@lowenstein.com
astulman@potteranderson.com
benjamin.rhode@kirkland.com
bkeilson@morrisjames.com
csamis@potteranderson.com
david.l.buchbinder@usdoj.gov
david@davidwmeadowslaw.com
dosdoc_web@state.de.us
dpacitti@klehr.com
glorioso.alessandra@dorsey.com
jdulberg@pszjlaw.com
jmerkin@lowenstein.com
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com
jtgreen@svglaw.com
kelly.l.morrison@usdoj.gov
kgood@potteranderson.com
krasovee.alexandra@dorsey.com
liu.ray@dorsey.com
liu@teamrosner.com
maustria@austriallc.com
mbranzburg@klehr.com
mpagay@pszjlaw.com
rsoref@polsinelli.com
schnabel.eric@dorsey.com
sfinestone@fhlawlllp.com
statetreasurer@state.de.us
sunwenjie@grandall.com.cn
sveghte@klehr.com
tbehnam@polsinelli.com
vroldan@ballonstoll.com
yfrench@kirkland.com
